Mr. Jutice Yantis delivered the opinion.of the court: The claimant seeks to recover in this case from the State of Illinois the sum of Seventeen Dollars ($17.00) paid to Dr. John D. Boggs of Fairfield for medical attention received by claimant when melted tar was splashed over the latter’s arms and hands. The accident in question occurred on June 22, 1931, while claimant was in the employ of the State of Illinois, Department of Public Works and Buildings, Division of Highways, working on Section No. 724, State Route No. 15, the cause of the injury being alleged to have been a defective lid, on a kettle of melted tar, falling into the kettle and splashing the hot tar on claimant. The claim was filed September 1, 1932. The injury, as above stated, occurred June 22, 1931. The Attorney General has filed a motion to dismiss for want of jurisdiction, for the reason that claim for compensation was not made within six (6) months after the accident, or an application for an award filed within one year as prescribed by the Workmen’s Compensation Act of Illinois. The motion is sustained and allowed, and claim dismissed.